Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-9, drawn to a composition comprising or consisting of a culture of the bacterium Lactobacillus fermentum LF16 DSM 26956.
Group 2, claim(s) 1-9, drawn to a composition comprising or consisting of a culture of the bacterium Lactobacillus plantarum LP01 LMG P-21021.
Group 3, claim(s) 1-9, drawn to a composition comprising or consisting of a culture of the bacterium Lactobacillus plantarum LP02 LMG P-21020.
Group 4, claim(s) 1-9, drawn to a composition comprising or consisting of a culture of the bacterium Lactobacillus rhamnosus LR06 DSM 21981.
Group 5, claim(s) 1-9, drawn to a composition comprising or consisting of a culture of the bacterium Bifidobacterium longum BL04 DSM 23233.
Group 6, claim(s) 10-17, drawn to a method of treating a major depressive disorder or a mood disorder or a mood state (presumably a negative mood state) in a subject, presumably in a subject in need thereof, by administering to the subject, presumably in a therapeutically effective amount, a composition comprising or consisting of a culture of the bacterium Lactobacillus fermentum LF16 DSM 26956.
Group 7, claim(s) 10-17, drawn to a method of treating a major depressive disorder or a mood disorder or a mood state (presumably a negative mood state) in a subject, presumably in a subject in need thereof, by administering to the subject, presumably in a therapeutically effective amount, a composition comprising or consisting of a culture of the bacterium Lactobacillus plantarum LP01 LMG P-21021.
Group 8, claim(s) 10-17, drawn to a method of treating a major depressive disorder or a mood Lactobacillus plantarum LP02 LMG P-21020.
Group 9, claim(s) 10-17, drawn to a method of treating a major depressive disorder or a mood disorder or a mood state (presumably a negative mood state) in a subject, presumably in a subject in need thereof, by administering to the subject, presumably in a therapeutically effective amount, a composition comprising or consisting of a culture of the bacterium Lactobacillus rhamnosus LR06 DSM 21981.
Group 10, claim(s) 10-17, drawn to a method of treating a major depressive disorder or a mood disorder or a mood state (presumably a negative mood state) in a subject, presumably in a subject in need thereof, by administering to the subject, presumably in a therapeutically effective amount, a composition comprising or consisting of a culture of the bacterium Bifidobacterium longum BL04 DSM 23233.
The inventions listed as Groups 1-10 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  Further, the 10 Groups do not share a common technical feature.  The different Groups are drawn to different compositions comprising different probiotic bacteria and to different methods of treating depression or mood disorders by administering different probiotic bacteria.  The different methods of use may pertain to administering different probiotic bacteria than the therapeutic compositions.  Because there is no common technical feature, there is no common 
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and pharmaceutical/therapeutic properties (different kinds of bacteria and different bacteria of each kind that can be added to the therapeutic compositions, many different categories of supplemental components that can be added to the therapeutic compositions, with many different supplemental components in each category).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects one of Groups 1 - 5, in claim 1, Applicant must elect whether the  composition comprises that bacterium or consists of that bacterium.  If the composition comprises the bacterium, Applicant must elect which one or which ones of the additional bacteria listed in claim 1 are present in the composition.  Applicant must indicate the exact number of bacteria elected and the exact identity of each bacterium elected.  This election will be applied to claim 2.
b) If Applicant elects one of Groups 1 - 5, in claim 4, Applicant must elect, from among sets (a) – (d), which items are present as the further components in the composition.  Applicant must indicate the exact number of items elected, the exact letters corresponding to the items elected and the exact identity of each item elected.  If Applicant elects item (d), Applicant must elect and indicate whether or not antioxidants are present, whether or not technological additives (?) are present, whether or not pharmaceutical excipients are present and whether or not food-grade excipients are present.  
one of Groups 1 - 5, in the combination of claims 5, 6, 7 and 9, Applicant must elect one of these four claims as the claim that recites the third set of components present in the therapeutic composition.  Starting with the one elected claim, in that claim, from among the items listed in that claim, Applicant must indicate the exact number of items elected as being present in the composition and the exact identity of each item elected.  This election will be applied to claim 8 (claim 8 will be examined only if claim 7 is elected).  For example, Applicant may elect claim 5 and that the composition further comprises tara vegetable gum and S. thermophilus (Streptococcus thermophilus?) strain ST10 DSM 25246.
d) If Applicant elects one of Groups 6 – 10, in claim 10, Applicant must elect whether the  composition comprises that bacterium or consists of that bacterium.  If the composition comprises the bacterium, Applicant must elect which one or which ones of the additional bacteria listed in claim 10 are present in the composition.  Applicant must indicate the exact number of bacteria elected and the exact identity of each bacterium elected.  This election will be applied to claim 11.
e) If Applicant elects one of Groups 6 – 10, in claim 12, Applicant must elect, from among sets (a) – (d), which items are present as the further components in the composition administered in the method.  Applicant must indicate the exact number of items elected, the exact letters corresponding to the items elected and the exact identity of each item elected.  If Applicant elects item (d), Applicant must elect and indicate whether or not antioxidants are present, whether or not technological additives (?) are present, whether or not pharmaceutical excipients are present and whether or not food-grade excipients are present.  
c) If Applicant elects one of Groups 6 – 10, in the combination of claims 13, 14, 15 and 17,  Applicant must elect one of these four claims as the claim that recites the third set of components present in the therapeutic composition administered in the method.  Starting with the one elected claim, in that claim, from among the items listed in that claim, Applicant must indicate the exact number of items elected as being present in the composition and the exact identity of each item elected.  This election will be applied to claim 16 (claim 16 will be examined S. thermophilus (Streptococcus thermophilus?) strain ST10 DSM 25246.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 10.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-08-02